DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baby (US Pub. No. 20170016278) and Newburn et al. (US Pub. No. 20170177414) in further view of Cooper et al. (US Pub. No. 20110196866).

With respect to claim 1, Baby teaches a method comprising:

receiving via a communications interface a request to retrieve data from a database table distributed across a plurality of physical devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions, the database table being associated with a plurality of partition rules identifying storage locations for the plurality of database entries across the plurality of physical devices, each partition rule corresponding with a respective one of a plurality of data object 
However, Newburn et al. teaches applying the first partition rule to the one or more characteristics to identify one or more containers within the database table, the one or more characteristics identifying the first data object definition (See Paragraph 61 “variety of partition rules”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  
Baby as modified by Newburn et al. does not disclose determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers.
However, Cooper et al. teaches determining via a processor a second database query based on the first database query, the second database query being limited to the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query 

transmitting an instruction to execute the second database query to retrieve the data (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) and Newburn et al. (dynamic partitioning) with Cooper (data partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Cooper et al. Paragraph (s) 3-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 3, Cooper teaches the method recited in claim 1, wherein the second database query is configured to conduct a full scan of the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 4, Cooper teaches the method recited in claim 1, wherein the second database query is configured to employ an index that is local to a designated one of the identified one or more containers (See Paragraph 5 “The intermediary server retrieves data from the portion of the native table corresponding to the logical table using the second query. The data is returned to the client in a response which appears to answer the first query directed to the logical table”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 5, Cooper teaches the method recited in claim 1, wherein the first database query and the second database query are expressed in different query languages (See Paragraph “Clients use conventional database access techniques to interact with segments, such as Structured Query Language (SQL), XQuery, or Datalog queries”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 6, Cooper teaches the method recited in claim 1, the method further comprising: querying a global index table based on the one or more characteristics, the global index table including a global index that spans the database (See Paragraph 13 “the intermediary server can make the logical tables appear as normal, full-fledged database tables to the clients”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 7, Newburn et al. teaches the method recited in claim 1, wherein a designated one of the one or more partition rules is associated with a designated data object definition and is formulated as a Boolean expression over one or more data fields (See Paragraph 61 “variety pf partition rules” & Paragraph 39 “work units may need to be distributed to servers in a content-dependent manner, such as a partitioning rule that assigns partitions based on a key value within a key field of a record”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 8, Cooper teaches the method recited in claim 7, wherein the designated data object definition identifies a respective data type for each of the data fields (See Paragraph 22 “support multiple data types and values”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 9, Newburn et al. teaches the method recited in claim 8, wherein the designated partition rule can be applied to the one or more data fields without accessing the designated data object definition (See Paragraph 61 “variety pf partition rules” & Paragraph 39 “work units may need to be distributed to servers in a content-dependent manner, such as a partitioning rule that assigns partitions based on a key value within a key field of a record”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 9, Cooper teaches the method recited in claim 1, wherein a designated one of the one or more partition rules includes a partition key, and wherein the partition key corresponds to a designated container identifier associated with a designated one of the identified one or more containers (See Paragraph 19 “unique key translation features only allows clients to access their own segments, preventing data leaks and corruption”). 

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 10.  Regarding claim 11, Cooper teaches the method recited in claim 10, wherein applying a designated function to the partition key yields the designated container, the designated function selected from the group consisting of: a hash function and an identity function (Paragraph 29 “key may be formed by computing a hash or other function on some or all of the constituent parts”). 

With respect to claim 13, Baby teaches a database system implemented using a server system, the database system comprising:

a communications interface configurable to receive a request to retrieve data from a database table distributed across a plurality of physical devices, the database table storing a plurality of database entries, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions, the database table being associated with a plurality of partition rules identifying storage locations for the plurality of database entries across the plurality of physical devices, each partition rule corresponding with a respective one of a plurality of data object definitions including a first data object definition associated with a first partition rule and a second one of the data object definition associated with a second partition rule different from the first partition rule, the request including a first database query identifying one or more characteristics of the data to be retrieved (“physically partition a database table according to a partitioning key that is dependent one or more attributes of the table,” See Paragraph 78, “the data containers are referred to as object classes, the records are referred to as objects, and the fields are referred to as attributes,” See Paragraph 94, and “Data definition language ("DDL") commands are issued to a database server to create or configure database objects, such as tables, views, or complex data types,” See Paragraph 96).  Baby does not disclose partition rules.
However, Newburn et al. teaches apply the first partition rule to the one or more characteristics to identify one or more containers within the database table, the one or more characteristics identifying the first data object definition (See Paragraph 61 “variety of partition rules”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  
Baby as modified by Newburn et al. does not disclose determine a second database query based on the first database query, the second database query being limited to the identified one or more containers.
However, Cooper et al. teaches determine a second database query based on the first database query, the second database query being limited to the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”); and 

transmit an instruction to execute the second database query to retrieve the data (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) and Newburn et al. (dynamic partitioning) with Cooper (data partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Cooper et al. Paragraph (s) 3-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 3, because claim 15 is substantially equivalent to claim 3.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 4, because claim 16 is substantially equivalent to claim 4.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 5, because claim 17 is substantially equivalent to claim 5.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7.

With respect to claim 19, Baby teaches a computer program product comprising non-transitory computer-readable program code capable of being executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code comprising instructions configurable to cause the one or more processors to perform a method comprising:

receive via a communications interface a request to retrieve data from a database table, the database table storing a plurality of database entries distributed across a plurality of physical devices, each database entry including a respective one or more data values arranged in a respective one or more data fields in accordance with a respective data object definition, the database table being associated with a plurality of data object definitions, the database table being associated with a plurality of partition rules identifying storage locations for the plurality of database entries across the plurality of physical devices, each partition rule corresponding with a respective one of a plurality of data object definitions including a first data object definition associated with a first partition rule and a second one of the data object definition associated with a second partition rule different from the first partition rule, the request including a first database query identifying one or more characteristics of the data to be retrieved (“physically partition a database table according to a partitioning key that is dependent one or more attributes of the table,” See Paragraph 78, “the data containers are referred to as object classes, the records are referred to as objects, and the fields are referred to as attributes,” See Paragraph 94, and “Data definition language ("DDL") commands are issued to a database server to create or configure database objects, such as tables, views, or complex data types,” See Paragraph 96).  Baby does not disclose partition rules.
However, Newburn et al. teaches apply the first partition rule to the one or more characteristics to identify one or more containers within the database table, the one or more characteristics identifying the first data object definition (See Paragraph 61 “variety of partition rules”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) with Newburn et al. (dynamic partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Newburn et al.  Paragraph (s) 1-6.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  
Baby as modified by Newburn et al. does not disclose determine a second database query based on the first database query, the second database query being limited to the identified one or more containers.
However, Cooper et al. teaches determine a second database query based on the first database query, the second database query being limited to the identified one or more containers (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”); and 

transmit an instruction to execute the second database query to retrieve the data (See Paragraph 5 “The intermediary server translates the first query into a second query recognized by the database. The translation maps the logical table into a portion of a native table using an entry corresponding to the application and the logical table in a mapping data structure”).
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Baby (partitioned warehouse using a data map) and Newburn et al. (dynamic partitioning) with Cooper (data partitioning).  This would have facilitated dynamic data partitioning for proper distribution of work.  See Cooper et al. Paragraph (s) 3-22.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  

Claim(s) 2, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baby (US Pub. No. 20170016278) and Newburn et al. (US Pub. No. 20170177414) and Cooper et al. (US Pub. No. 20110196866) in further view of McShane (US Pub. No. 20160098448).

The Baby reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 2, Baby as modified by Newburn et al. and Cooper does not disclose wherein determining the second database query involves determining a respective computing cost estimate of each of a plurality of alternative database queries including the second database query.
However, McShane teaches the method recited in claim 1, wherein determining the second database query involves determining a respective computing cost estimate of each of a plurality of alternative database queries including the second database query (See Paragraph 20 “query evaluation engine 112 determines expected performance for alternative queries multiple times. In such examples, an average or other combination of the individual determinations of expected performance can be used to represent expected performance”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Cooper (data partitioning) and Duan et al. (dynamic data partitioning) with McShane. (dynamic database query efficiency)  This would have facilitated database querying.  See Mcshane Paragraph (s) 1.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: dynamic database querying.  The close relation between both of the references highly suggest an expectation of success.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 2, because claim 14 is substantially equivalent to claim 2.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 2, because claim 20 is substantially equivalent to claim 2.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baby (US Pub. No. 20170016278) and Newburn et al. (US Pub. No. 20170177414) and Cooper et al. (US Pub. No. 20110196866) in further view of Cole et al. (US Patent No. 10031935).

The Schreter reference as modified by Newburn et al. and Cooper teaches all the limitations of claim 1.  Regarding claim 12, Schreter as modified by Newburn et al. and Cooper does not disclose wherein the database table resides within a multi-tenant database system, and wherein the database table stores data associated with a plurality of tenant organizations, and wherein the one or more partition rules are specific to a designated one of the tenant organizations.
However, Cole et al. teaches the method recited in claim 1, wherein the database table resides within a multi-tenant database system, and wherein the database table stores data associated with a plurality of tenant organizations, and wherein the one or more partition rules are specific to a designated one of the tenant organizations (See Column 18 Lines 1-9 “In one embodiment the control plane components may provide, to each of the write appliers, the respective partitioning rules to be used (e.g., by transmitting either the entire partitioning policy, or a portion of the partitioning policy that is relevant to the write applier)”). 
Therefore, it would have been obvious before the effective filing date of invention was made to a person having ordinary skill in the art to modify Cooper (data partitioning) and Duan et al. (dynamic data partitioning) with Cole et al. (load balancing).  This would have facilitated dynamic data partitioning.  See Cole et al. Column 1 Lines 6-42.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: data partitioning.  The close relation between both of the references highly suggest an expectation of success.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190004863 is directed to Independent HASH-BASED PARTITIONING SYSTEM [0044] The hash-based partitioning system may support configuration settings for certain variables in the hash-based partitioning system. Some configuration settings may be associated with load balancing rules or dynamic configuration. Some example configuration settings include current hash algorithm: per-tenant and per-account settings; number of IOPS per partition: per-tenant and per-account settings; single partition key IOPS throttling limit: per-tenant and per-account settings; table size throttling threshold: per-tenant and per-account settings; account provisioned IOPS threshold: per-tenant and per-account settings; number of historical IOPS changes to keep: per-tenant; per table server max IOPS to serve, when to start LB, etc.; configurations for any features specific to tables for performance.

Response to Arguments
Claims 1-20 have been amended in the 04/27/2021 amendment. The scope of the invention has changed as the claims are amended.  The rejection set forth in this action, Claim(s) 1, 3-11, 13, 15-19 being rejected under 35 U.S.C. 103 as being unpatentable over Baby (US Pub. No. 20170016278) and Newburn et al. (US Pub. No. 20170177414) in further view of Cooper et al. (US Pub. No. 20110196866), maps the new limitations to the relevant sections. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154